DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 and 23-38 are pending.
Claims 15-19 and 23-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 6, 2018.
Claims 21, 22 and 39 are cancelled.
Claims 1-14, 20 and 36-38 are examined herein.

Applicant’s Response
Applicant's response, filed January 25, 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Interpretation
The following recitations in the claims are not considered as further limiting the methods herein for the reasons stated below. These recitations include:
“wherein the amount of aggregation is indicative of the amount of analyte in the sample” in claim 1, lines 11-12. This recitation is directed to an attribute of an amount of aggregation.
wherein the aggregate forms at room temperature in less than 15 minutes” in claim 36, line 13. This recitation is directed to a description of how the aggregate forms.
 “wherein the amount of aggregation is indicative of the presence of the DNA” in claim 36, lines 13-15. This recitation is directed an attribute of the amount of aggregation.

Claim Objections
Claims 9 and 38 are objected to because of the following informalities:  
In claim 9, “or” should be inserted between “carbohydrate” and “nucleic acid”.  Appropriate correction is required.
In claim 38, “further” should be inserted between “aggregate” and “includes” so that the clause reads: “wherein identifying an aggregate further includes denaturing....”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A. Claims 1-14, 20 and 36-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:

(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to methods.
(2A)(1): Claim 1 (method) is directed to the following abstract idea which encompasses a mental processes:  identifying and determining an amount of aggregates.
Claim 36 (method) is directed to the following abstract idea which encompasses a mental processes:  identifying and determining an amount of an aggregate.
The Specification does not describe what identifying and determining an amount of aggregates or an amount of an aggregate requires. The Specification describes imaging the sample to identify an aggregate (see, for example, page 3, lines 13-15). A person can mentally identify and quantify aggregates present in an imaged sample. As such, the steps of identifying and determining an amount of aggregates are directed to those that under their broadest reasonable interpretation, cover their performance in the mind, i.e. mental steps. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (method): adding a plurality of microparticles of a first-type to a sample and adding a plurality of microparticles of a second-type to the sample.
Claim 36 (method): adding a plurality of microparticles of a first-type to a sample and adding a plurality of microparticles of a second-type to the sample.
This combination of elements does not integrate the exception into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The steps of adding microparticles to a sample are pre-solution activity recited at a high level of generality which are incidental to the main process and, are merely a nominal or tangential addition to the claims. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions.  None of the dependent claims recites any additional non-abstract elements; they are directed to attributes of the analyses, the microparticles and to further limiting the abstract concepts.  Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 20 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 1 is directed to a method for detecting the presence of an analyte in a sample comprising the steps of adding a plurality of microparticles of a first-type to a sample, adding a plurality of  microparticles of a second-type to the sample and identifying and determining an amount of aggregates comprising microparticles of the first type, microparticles of the second type and the analyte. Claim 36 is directed to a method for detecting the presence in a sample comprising the steps of adding a plurality of microparticles of a first-type to a sample, adding a plurality of microparticles of a second-type to the sample and, identifying and determining the amount an aggregate comprising microparticles of the first type, microparticles of the second type and the analyte.
The Specification at pages 3-5 and 25-25, describes various embodiments for the identification of an aggregate and for the determination of the presence of an aggregate, said aggregate including at least one microparticle of the first type, at least one microparticle of the second-type and an analyte. While the specification describes that the determination of an aggregate can include quantifying the degree of aggregation and the amount and degree of agglutination (see pages 10, 25-25 and Figures 6 and 7). As such the Specification describes “quantifying” the level or extent (degree) to which aggregation or agglutination is happening. However, the Specification does not provide support for determining a quantity (amount) of aggregates. Further, Applicant has not pointed out where the amended claims are supported, nor does there appear to be a written description of the claim limitation “identifying and determining and amount of aggregates” in the application as filed.
In light of the above, the claims contain new matter.
Claims 2-14, 20 and 37-38 are rejected for depending on a rejected base claim.
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 20 and 36-38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
In claim 1, lines 11-12 and claim 36, lines 13-14 there is lack of antecedent basis in the claim for “the amount of aggregation” as there is no recitation in the claims for an “amount of aggregation” or, for a step of determining or calculating an amount of aggregation. The claims recite “determining an amount of aggregates” (claim 1) and “determining the amount of an aggregate” (claim 36).  Clarification is requested.
Claim 36, lines 11-12, recites: “.....identifying and determining the amount of an aggregate....”
There is lack of antecedent basis in the claim for “the amount of an aggregate” as there is no recitation in the claim for an amount of an aggregate. The Examiner suggests amending the claim to recite “an amount of an aggregate”.
Claim 1, lines 10-11  and claim 36, lines 11-12 recite: “identifying and determining an amount of aggregates comprising microparticles of the first type, microparticles of the second type and the analyte” and, “identifying and determining the amount an aggregate comprising microparticles of the first type, microparticles of the second type and the analyte”.
The recitation in the claims of “identifying and determining an amount of aggregate or, aggregates” is ambiguous because the term identification means to recognize something while the term determination means to ascertain or establish exactly. 
then, the determination of an amount of said said aggregate or aggregates or, whether the claims require determining an amount of an identified aggregate or aggregates.
Clarification is requested.
For examination purposes prior art teaching or suggesting detecting and/or quantifying aggregates will be considered as meeting he claimed limitation.
Claims 2-14, 20, 37 and 38 are rejected for depending on a rejected base claim.
35 USC 112 second Paragraph Rejections-Response to Arguments
Applicant’s arguments filed on January 25, 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


A. Claims 1-14, 20 and 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2013/0203045 to Landers.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
	Landers teaches methods to detect or determine the presence or amount of a pathogen, such as a virus or bacterium, in a sample or the amount of cells based on the detection of their genomic DNA (Abstract).
With regard to claims 1 and 36 , Landers teaches a method for detecting the presence of an analyte in a sample (as in claims 1 and 36), wherein the analyte is not DNA (as in claim 1) and wherein the analyte is DNA (as in claim 36) (¶ 6, 9 and 67).
 comprising:
 adding a plurality of microparticles of a first-type to a sample, wherein each microparticle of the first-type includes a first binding partner configured to interact with at least a first portion of the analyte (as in claim 1) and with at least a first portion of the DNA (as in claim 36) (¶ 109-111 and Figure 12). Two types of particles having attached thereto oligonucleotides with sequences (a and b) complementary to a target nucleic acid sequence (having a' and b') are prepared.
followed by (as in claim 36) adding a plurality of microparticles of a second-type to the sample, wherein each microparticle of the second-type includes a second binding partner configured to interact with at least a second portion of (as in claims 1 and 36) the analyte (as in claim 1) the DNA (as in claim 36), the first portion of the analyte (as in claim 1), of the DNA (as in claim 36) being different from the second portion of the analyte (as in claim 1), the DNA (as in claim 36) (¶ 33, 109-111 and 147; Figure 12). Two types of particles having attached thereto oligonucleotides with sequences (a and b) complementary to a target nucleic acid sequence (having a' and b') are prepared. As shown in figure 12, and described in ¶ 147, each particle is functionalized with a different oligonucleotide and they interact with a different portion of the target analyte.
identifying and determining an amount of aggregates comprising microparticles of the first-type, microparticles of the second-type and the analyte (as in claim 1) and identifying and determining the amount of an aggregate including at least one microparticle of the first-type, at least one microparticle of the second-type and the DNA (as in claim 36) (¶ 6, 11, 17 and 80-81). Pinwheels (aggregates) are visually detected and quantified.
wherein the amount of aggregation is indicative of the amount of analyte in the sample (as in claim 1) (¶ 20 and 155-157). The quantitative behavior of bead aggregation is used to determine the concentration of analyte.
wherein the aggregate forms at room temperature in less than 15 minutes (as in claim 36) (¶ 143-150).
wherein the amount of aggregation is indicative of the presence of DNA (as in claim 1) (¶ 20 and 155-157). The quantitative behavior of bead aggregation is used to determine the concentration of analyte.
wherein the microparticles in the method are configured to interact only with the analyte DNA (as in claim 36) (¶ 110). The particles have attached thereto oligonucleotides with sequences (a and b) complementary to a target nucleic acid sequence (having a' and b').
	With regard to claim 2, see Landers at ¶ 73, 80 and 143-146.
	With regard to claim 3, see Landers at ¶ 73, 80 and 143-146.
With regard to claims 4-5, see Landers at ¶ 80. The beads are added concurrently (at the same time) therefore the time of addition of a first component (first type of particles) and a second component (second type of particles) is less than 10 and less than 5 minutes.
With regard to claims 6 and 7, see Landers at ¶ 66 and 106 . Nucleic acids have conserved regions and variable regions. The claim is directed to a method. Structural attributes of the analyte detected by the method do not limit any of the steps of adding microparticles and identifying and determining an amount of aggregates of said microparticles.
With regard to claim 8, see Landers at ¶ 66.
With regard to claims 9 and 10, see Landers at ¶ 88. 
With regard to claims 11-14, see Landers at ¶ 112. Attachment of the oligonucleotides to the particles are well known in the art and include at least a covalent attachment.
With regard to claim 20, see Landers at¶ 159. The methods include a Coulter Counter assay. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
B. Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US US 2013/0203045 to Landers as applied to claim 36 above in further view of US 2013/0005594 to Trerbrueggen (cited in the previous office action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Landers teaches a method for detecting DNA based on the hybridization of a first and a second probes to different portions of a DNA target. The method comprises annealing the first binding partner (probe 1) with a first portion of the analyte (target DNA) and annealing a second binding partner (probe 2) with a second portion of the analyte (see Landers at ¶  109-111).
ligating the first binding partner with the second binding partner (as in claim 37) or that the identifying an aggregate includes denaturing the binding partner ligated with the second biding partner from the analyte (as in claim 38).
Terbrueggen teaches a Chemical Ligation Dependent Probe Amplification (CLPA) method for detecting DNA present in a sample, the method including the steps of annealing nucleic acid probes to a target and then ligating said probes amongst them to form a defined length oligonucleotide. Following ligation the oligonucleotide can be amplified by PCR (¶11, 22, 65, 116-132, 261-273).
PCR requires a denaturing step.
Landers and Terbrueggen are directed to methods for detecting DNA present in a sample based on the hybridization of a target sequence with probes aligned contiguously on said target.
Thus, Landers and Terbrueggen are directed to the same field of endeavor.
It would have been prima facie obvious to one to one with ordinary skill in the art at the time of the invention to have combined the teachings of Landers and Terbrueggen. One would have modified the method by Landers with the teachings by Terbrueggeb  because Terbrueggen teaches that an advantage of the ligation-based DNA detection is that it provides the ability to analyze target nucleic acids in impure samples containing cellular debris (Terbrueggen at ¶ 62) which is of relevance to Landers who is explicitly directed to the identification and quantification of nucleic acids from impure or complex samples (Landers at ¶ 13).
35 USC 102 Rejection-Response to Arguments
Applicant’s arguments filed on January 25, 2021 have been considered. The Arguments pertaining to the cited art to Weidemaier and Mroczkowski are moot since this reference is not relied upon in this office action. However, for the clarity of record it is noted that the Applicant’s argument that “Weidemaier does not rely on detecting the amount of agglutination and does not measure the amount of agglutination” (pg. 13) is not commensurate with the scope of the claims. Neither claim 1 nor aggregates .....wherein the amount of aggregation is indicative of the amount of analyte”. 

35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on January 25, 2021 have been considered. The arguments pertaining claim 20 are moot since Weidemaier and Mroczkowski are not relied upon in this office action. A new grounds of rejection has been set forth for claims 37-38.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koglin, B.; “Assessment of the degree of agglomeration is suspensions”, Powder
Technology, Volume 17, Issue 2, 1977, Pages 219-227.
Hadfield, S. G. et. al.; “A novel colored latex test for the detection and identification of more than one antigen”; Journal of Immunological Methods, 97 (1987) 153-158.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631                                                                                                                                                                                          /Lori A. Clow/Primary Examiner, Art Unit 1631